DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claims 1-15 had been canceled.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 21, the claim limitation “…at least one conductor to a load…” should be “…at least one conductor to the load…” according to antecedent basis requirement since “load” has been previously defined.
	Regarding claim 22, the claim limitation “…at least one conductor to a load…” should be “…at least one conductor to the load…” according to antecedent basis requirement since “load” has been previously defined.
Regarding claim 23, the claim limitation “A load, comprising: an emission protection device, including a signal generating unit to generate, for at least one electrical signal relayed by at least one conductor to a load…an emitting structure…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because (i). it is not clear how “A load comprising: an emission protection device…a load…an emitting structure…”; and (ii). the second underlined portion of the claim limitation “a load” should be “the load” if referring back to previously defined “A load”. 
	Dependent claims 24-26 are also rejected at least the same reason as rejected independent claim 23 as stated above because the dependent claims 24-26 are depending on the rejected independent claim 23.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 16, 17, 21-25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian et al. (DE 102011084942, cited by Applicant in the IDS submitted on Nov. 04, 2019) (hereinafter “Christian”).
Regarding claim 16, Christian discloses an emission protection device (Fig.1, please refer to the whole reference for detailed), comprising: a signal generating unit (a signal generating unit which generates control signal on control line 112 and/or an interference suppression circuit 114; please refer to at least ¶ 25) to generate, for at least one electrical signal (signal on 112) relayed by at least one conductor (112) to a load (electric motors or electric actuator; please refer to at least ¶ 15 and 24), with which the load is switchable and/or energize-able, at least one electrical output signal (output signal from 114), which is phase-shifted by 180º in comparison to the at least one electrical signal (please refer to signals 21 and 22 shown in Fig.2); and an emitting structure (113), connected to the signal generating unit so that the emitting structure is excitable with the at least one electrical output signal to emit an electromagnetic field (please refer to at least ¶ 24-27).
	Regarding claim 17, Christian discloses an electromagnetic interference field, which is emitted by at least one metallic surface of the load and/or an electronic component (please refer to at least ¶ 7) connected to the load (electric motors or electric actuator; please refer to at least ¶ 15 and 24) or adjacent to the load, due to an excitation of the at least one metallic surface with the at least one electrical signal, may 
Regarding claim 21 (as best understood), Christian discloses a bridge driver (driver which provides control signal on 112 in Fig.1, please refer to the whole reference for detailed) for a load (electric motors or electric actuator; please refer to at least ¶ 15 and 24), comprising: an emission protection device (Fig.1), including: a signal generating unit (a signal generating unit which generates control signal on control line 112 and/or an interference suppression circuit 114; please refer to at least ¶ 25) to generate, for at least one electrical signal (signal on 112) relayed by at least one conductor (112) to a load (electric motors or electric actuator; please refer to at least ¶ 15 and 24), with which the load is switchable and/or energize-able, at least one electrical output signal (output signal from 114), which is phase-shifted by 180º in comparison to the at least one electrical signal (please refer to signals 21 and 22 shown in Fig.2); and an emitting structure (113), connected to the signal generating unit so that the emitting structure is excitable with the at least one electrical output signal to emit an electromagnetic field (please refer to at least ¶ 24-27).
Regarding claim 22 (as best understood), Christian discloses a controller (controller which provides control signal on 112 in Fig.1, please refer to the whole reference for detailed) for a load (electric motors or electric actuator; please refer to at least ¶ 15 and 24), comprising: an emission protection device (Fig.1), including: a signal generating unit (a signal generating unit which generates control signal on control line 112 and/or an interference suppression circuit 114; please refer to at least ¶ 25) to generate, for at least one electrical signal (signal on 112) relayed by at least one 
Regarding claim 23 (as best understood), Christian discloses a load (Fig.1, please refer to the whole reference for detailed), comprising: an emission protection device (Fig.1), including: a signal generating unit (a signal generating unit which generates control signal on control line 112 and/or an interference suppression circuit 114; please refer to at least ¶ 25) to generate, for at least one electrical signal (signal on 112) relayed by at least one conductor (112) to a load (electric motors or electric actuator; please refer to at least ¶ 15 and 24), with which the load is switchable and/or energize-able, at least one electrical output signal (output signal from 114), which is phase-shifted by 180º in comparison to the at least one electrical signal (please refer to signals 21 and 22 shown in Fig.2); and an emitting structure (113), connected to the signal generating unit so that the emitting structure is excitable with the at least one electrical output signal to emit an electromagnetic field (please refer to at least ¶ 24-27).
Regarding claim 24, Christian discloses the load is a motor, a valve, a light-emitting unit, and/or an electronic device (please refer to at least ¶ 15 and 24).
Regarding claim 25, Christian discloses the load is installable or installed on a vehicle (please refer to at least ¶ 18).
Regarding claim 27, Christian discloses a method for operating a load (Fig.1, please refer to the whole reference for detailed) including the following steps: switching and/or energizing the load (electric motors or electric actuator; please refer to at least ¶ 15 and 24) with at least one electrical signal (signal on 112) relayed by at least one conductor (112) to the load; generating at least one electrical output signal (output signal from 114), which is phase-shifted by 180º in comparison to the at least one electrical signal (please refer to signals 21 and 22 shown in Fig.2); and exciting an emitting structure (113) using the at least one electrical output signal to emit an electromagnetic field (please refer to at least ¶ 24-27).
Regarding claim 28, Christian discloses the at least one electrical output signal (output signal from 114) is generated having an output signal amplitude equal to a signal amplitude of the associated at least one electrical signal (please refer to signals 21 and 22 shown in Fig.2). 
Regarding claim 29, Christian discloses an electromagnetic interference field, which is emitted by at least one metallic surface of the load and/or an electronic component (please refer to at least ¶ 7) connected to the load (electric motors or electric actuator; please refer to at least ¶ 15 and 24) or adjacent to the load, due to an excitation of the at least one metallic surface with the at least one electrical signal, is at least partially reduced or eliminated with the electromagnetic field emitted by the emitting structure (113; please refer to at least ¶ 7).
Regarding claim 30, Christian discloses the emitting structure (113) is excited to emit the electromagnetic field having a compensation intensity equal to an intensity of the electromagnetic interference field (please refer to information related to Fig.2).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (DE 102011084942, cited by Applicant in the IDS submitted on Nov. 04, 2019) (hereinafter “Christian”) in view of Schwarzkopf (2018/0138843).
	Regarding claim 18, Christian is used to reject claim 16 above.
Christian discloses the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase-shifted by 180º in relation thereto (please refer to claim 16 above).

Schwarzkopf discloses a signal generating unit (16 in Fig.1) includes a high-side metal-oxide-semiconductor field-effect-transistor (MOSFET) (one of 44s) and a low-side MOSFET (corresponding one of 46s) in each case for the at least one conductor (U, V and/or W), which are each connected to the associated conductor so that the at least one electrical signal relayed by the at least one conductor to the load (4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christian with the teaching of Schwarzkopf to provide the signal generating unit includes a high-side metal-oxide-semiconductor field-effect-transistor (MOSFET) and a low-side MOSFET in each case for the at least one conductor which are each connected to the associated conductor so that the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase-shifted by 180º in relation thereto. The suggestion/motivation would have been to support a controller to drive an electric motor.
Regarding claim 19, Christian is used to reject claim 16 above.
Christian discloses the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase-shifted by 180º in relation thereto (please refer to claim 16 above).

Schwarzkopf discloses a signal generating unit (16 in Fig.1) includes a B6 bridge (¶ 38), to which three phase lines (U, V and W) are each connected as the at least one conductor so that the at least one electrical signal relayed by the three phase lines to the load (4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christian with the teaching of Schwarzkopf to provide the signal generating unit includes a B6 bridge, to which three phase lines are each connected as the at least one conductor so that the at least one electrical signal relayed by the three phase lines to the load generates the at least one electrical output signal phase-shifted by 180º in relation thereto. The suggestion/motivation would have been to support a controller to drive an electric motor.
Regarding claim 20, Christian is used to reject claim 16 above.
Christian discloses the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase-shifted by 180º in relation thereto (please refer to claim 16 above).
Christian doesn’t explicitly disclose the signal generating unit includes a high-side MOSFET and a diode in each case for the at least one conductor, which are each connected to the associated conductor so that the at least one electrical signal relayed by the at least one conductor to the load.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christian with the teaching of Schwarzkopf to provide the signal generating unit includes a high-side MOSFET and a diode in each case for the at least one conductor, which are each connected to the associated conductor so that the at least one electrical signal relayed by the at least one conductor to the load generates the at least one electrical output signal phase-shifted by 180º in relation thereto. The suggestion/motivation would have been to support a controller to drive an electric motor.

10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (DE 102011084942, cited by Applicant in the IDS submitted on Nov. 04, 2019) (hereinafter “Christian”) in view of Ubidia (2013/0081718).
Regarding claim 26, Christian is used to reject claims 23 and 24 above.
Christian discloses the load is an electric motor controlled by a PWM control method (please refer to at least ¶ 15).
Christian doesn’t explicitly disclose the load is an electrical brake booster motor, a pump motor, or braking system valve.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christian with the teaching of Ubidia to use a pump motor for a load. The suggestion/motivation would have been to drive a pump motor using the PWM control method as taught by Ubidia. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Richard Tan/Primary Examiner 2849